 



EXHIBIT 10.16
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT
     THIS PARTICIPATION AGREEMENT (the “Participation Agreement”) is entered
into as of this 1st day of September, 2005 by and between Community First Bank &
Trust (the “Employer”), and Dianne Scroggins, an executive of the Employer (the
“Participant”).
RECITALS:
     WHEREAS, the Employer has adopted the (“Plan”) effective as August 16,
2005, and the Administrator has determined that the Participant shall be
eligible to participate in the Plan on the terms and conditions set forth in
this Participation Agreement and the Plan.
     NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:
     1. Definitions. Except as otherwise provided, or unless the context
otherwise requires, the terms used in this Participation Agreement shall have
the same meanings as set forth in the Plan.
     2. Plan. Plan means the Community First Bank & Trust Supplemental Executive
Retirement Plan, as the same may be altered or supplemented in any validly
executed Participation Agreement.
     3. Incorporation of Plan. The Plan, a copy of which is attached hereto as
Exhibit A, is hereby incorporated into this Participation Agreement as if fully
set forth herein, and the parties hereby agree to be bound by all of the terms
and provisions contained in the Plan. The Participant hereby acknowledges
receipt of a copy of the Plan and, subject to the foregoing, confirms his
understanding and acceptance of all of the terms and conditions contained
therein.
     4. Effective Date of Participation. The effective date of the Participant’s
participation in the Plan shall be September 1, 2005 (the “Participation Date”).
     5. Normal Retirement Age. The Participant’s Normal Retirement Age for
purposes of the Plan and this Participation Agreement is age sixty-five (65).
     6. Year of Service. Participant shall be credited with one (1) year of
service for each calendar year a Participant is employed by the Employer,
whether such service began before or after the Participation Date.
     7. Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under this Plan and Participation
Agreement, it is expressly understood and agreed that the Participants and
Beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
Beneficiaries, or any other person. Any such assets shall be and remain a part
of the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of ERISA. The Participant shall be required to look to the provisions
of the Plan and to the Employer itself for enforcement of any and all benefits
due under this Participation Agreement, and, to the extent the Participant
acquires a right to receive payment under the Plan and this Participation
Agreement, such right shall be no greater than the right of any unsecured
general creditor

 



--------------------------------------------------------------------------------



 



of the Employer. The Employer shall be designated the owner and beneficiary of
any investment acquired in connection with its obligation under the Plan and
this Participation Agreement.

  8.   Provisions Related to SERP Benefit.

  (a)   SERP Benefit. The SERP Benefit for the Participant shall be an annual
benefit of twenty-five percent (25%) of Participant’s average final base salary
over the immediately preceding full 24 calendar months prior to termination of
employment (upon Normal Retirement, Early Retirement or other termination of
employment, other than termination for cause, pursuant to which benefits are
payable hereunder). Participant’s base salary calculation shall be provided by
Employer’s payroll department.     (b)   Normal Retirement Vesting. Participant
shall vest in their SERP Benefit based on the following schedule:

          Participant’s   Percentage (%) vested in Years of Service  
Participant’s SERP Benefit  
1-10
    0 %
11
    20 %
12
    40 %
13
    60 %
14
    80 %
15
    100 %

  (c)   Early Retirement Vesting. In the event Participant elects Early
Retirement, Participant shall be 100% vested in their SERP Benefit upon the
occurrence of the following prior to the effective date of Early Retirement:

  1)   Participant’s attainment of sixty (60) years of age; and     2)  
Participant’s completion of fifteen (15) Years of Service.

      In the event Participant elects Early Retirement with an effective date
occurring prior to the realization of the aforementioned vesting conditions,
Participant shall forfeit any entitlement to a SERP Benefit under this Plan.
Partial SERP Benefit vesting to those Participants electing Early Retirement
shall be prohibited.     (d)   Change of Control. A Participant shall be
one-hundred percent (100%) vested in their SERP Benefit upon a Change of
Control, as provided for herein. Upon Change of Control, the payment of
Participant’s SERP Benefit determined hereunder, shall not be distributed to
Participant or their Beneficiary until the Participant’s employment with the
Employer terminates. Upon Participant’s termination after a Change of Control
(other than by Normal Retirement or Early Retirement), the present value (as of
the date of termination and using the discount rate specified in Code
Section 1274 in effect for the period of termination) of the Participant’s
aggregate SERP Benefit shall be paid out in a lump sum distribution to
Participant, or their Beneficiary, as soon as administratively feasible.     (e)
  Form of SERP Benefit Payment. Subject to the restrictions of Section 4.3 of
the Plan, the annual SERP Benefit shall be paid each year in equal monthly
installments as of the first day of each calendar month and shall be paid for
ten (10) years following the Participant’s Normal Retirement.

 



--------------------------------------------------------------------------------



 



  (f)   Post Retirement Death Benefit. Participant’s SERP Benefit shall be
payable for ten (10) years. In the event that the Participant dies during the
ten (10) year SERP Benefit distribution period, Participant’s Beneficiary, as
designated pursuant to this Participation Agreement, will receive the present
value of the remaining SERP Benefit distributions in a lump sum.     (g)  
Pre-Retirement Death Benefit Distribution. In the event of Participant’s death
prior to Normal Retirement, such Participant’s Beneficiary(ies) shall be
entitled to a Pre-Retirement Death Benefit equal to the present value
(calculated as described in 8(d)) of the aggregate SERP Benefit payments,
irrespective of any vesting provisions herein. This Pre-Retirement Death Benefit
shall be distributed to Participant’s Beneficiary(ies) in a lump sum amount as
soon as administratively feasible upon Employer notification     (h)  
Disability. A Participant shall be one-hundred percent (100%) vested in their
Accrued SERP Benefit upon Disability, as provided for herein. For purposes of
this Plan, a Participant shall be considered disabled if the Participant is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the participant’s employer, or as defined by law.     (i)   Non-Compete
Agreement. Notwithstanding anything contrary contained herein, Participant
acknowledges and agrees with the Employer that Participant’s services to the
Employer are unique in nature and that the Employer would be irreparably damaged
if Participant were to provide similar services to any person or entity
competing with the Employer. Participant accordingly covenants and agrees that
for a period commencing on the date of this Agreement and ending one (1) year
after he or she ceases to be employed by the Employer, Participant will not
directly or indirectly own, operate, manage, control, participate in, consult
with, render for service, be employed by or assist in any way any entity within
thirty (30) miles of any Employer affiliated office which is competitive with
the Employer. For purposes hereof, an entity shall be considered to be
“competing with” or “competitive with” the Employer if its core business is in
the banking and/or financial services industry. In the event of Participant’s
violation of this non-compete agreement, Employee shall immediately forfeit all
benefits associated with Participant’s participation in this Agreement back to
the Employer.

  9.   General Provisions

  (a)   No Assignment.         No benefit under the Participation Agreement
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any such action shall be void
for all purposes of the Participation Agreement. No benefit shall in any manner
be subject to the debts, contracts, liabilities, engagements, or torts of any
person, nor shall it be subject to attachments or other legal process for or
against any person, except to such extent as may be required by law.     (b)  
Headings.         The headings contained in the Participation Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge, or describe the scope or

 



--------------------------------------------------------------------------------



 



      intent of this Plan nor in any way shall they affect this Participation
Agreement or the construction of any provision thereof.

  (c)   Terms.         Capitalized terms shall have meanings as defined herein.
Singular nouns shall be read as plural, masculine pronouns shall be read as
feminine, and vice versa, as appropriate.     (d)   Successors.         This
Participation Agreement shall be binding upon each of the parties and shall also
be binding upon their respective successors and the Employer’s assigns.     (e)
  Amendments.         This Participant Agreement may not be modified or amended
except by a duly executed instrument in writing signed by the Employer and the
Participant.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Participation
Agreement to be executed as of the day first above written.

                      PARTICIPANT:       COMMUNITY FIRST BANK & TRUST:
 
                    Dianne Scroggins       By:                          
 
                   
 
          Title:                           Signature of Participant            
   
 
                    ATTESTED:       ATTESTED:    
 
                   
By:
          By:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



LIST OF COLLATERAL DOCUMENTS
EXHIBIT A
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT B
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
BENEFICIARY DESIGNATION

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMMUNITY FIRST BANK & TRUST
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
BENEFICIARY DESIGNATION
     In the event of the Participant’s death, any benefits to which the
Participant may be entitled shall be paid to the Beneficiary designated below.
This Beneficiary Designation shall be subject to the terms and conditions set
forth in the Plan and shall supersede all prior Beneficiary Designations made by
the Participant. This Beneficiary Designation shall be attached to and become
part of that certain Participation Agreement, dated as of September 1, 2005,
between the Employer and the Participant.
     Primary Beneficiary:
                                                             
                                       
     Secondary Beneficiary:
                                                            
                                        
     IN WITNESS WHEREOF, the Participant has executed this Beneficiary
Designation as of the date indicated.

                            Signature    
 
                Dianne Scroggins                   Printed Name of Participant  
 
 
           
 
  Dated:        
 
     
 
   

 